DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a response to the amendments and remarks filed on 27 September 2021.

Response to Amendment
Claims 2 and 4-5 have been canceled. Claims 1, 3, 6, 10, 12-16, and 18-20 have been amended. Claims 1, 3, and 6-20 are pending. Claims 4 and 20 were indicated as containing allowable subject matter in the prior action (Non-Final Rejection filed on 29 June 2021). Claim 1 has been amended to include the allowable limitations of claim 4. Claim 20 has been amended to stand as an independent claim.
In response to the amendments to the claims, the objections thereto are withdrawn, as are the rejections under 35 USC 112(b).

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given via voicemail by Mr. Thomas W. Orsak on 9 November 2021.
The application has been amended as follows: 
Claim 20
Line 15: “composition contacts the fertilizer particles in step (i);”

Allowable Subject Matter
Claims 1, 3, and 6-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 1, 3, and 6-20. The concept of a method for removing solvent from a solvent containing sweep gas stream obtained from a fertilizer coating process comprising:
directly contacting the solvent containing sweep gas stream with an aqueous composition;
condensing at least a portion of the solvent out of the solvent containing sweep gas stream into the aqueous composition to produce a solvent-enriched aqueous composition and a recovered sweep gas stream; 
removing the recovered sweep gas stream from the solvent-enriched aqueous composition; and
contacting the solvent-enriched aqueous composition with steam to separate at least a portion of the solvent from the solvent-enriched aqueous composition to produce a recovered solvent and a recovered aqueous composition (claim 1) is considered to define patentable subject matter over the prior art.
Likewise, the concept of a method for removing solvent from a solvent containing sweep gas stream obtained from a fertilizer coating process comprising:
directly contacting the solvent containing sweep gas stream with an aqueous composition;
condensing at least a portion of the solvent out of the solvent containing sweep gas stream into the aqueous composition to produce a solvent-enriched aqueous composition and a recovered sweep gas; and
removing the recovered sweep gas from the solvent-enriched aqueous composition,

contacting fertilizer particles with a liquid composition comprising a coating material and the solvent in an interior volume of a coating container having a side wall to obtain coated fertilizer particles;
moving the coated fertilizer particles away from the location where the liquid composition contacts the fertilizer particles; 
evaporating the solvent from the coated fertilizer particles by heating the coated fertilizer particles with heat generated from a heat source positioned external to an internal container containing the coated fertilizer particles, the heat source configured to heat the internal container, wherein the internal container is comprised in the interior volume of the coating container, and wherein the heat source is positioned downstream from where the liquid composition contacts the fertilizer particles; and
removing the evaporated solvent from the interior volume of the coating container with a sweep gas to produce the solvent containing sweep gas stream (claim 20) is considered to define patentable subject matter over the prior art. 
The invention provides for the recovery of solvent from a solvent containing sweep gas obtained from a fertilizer coating process ([0037]) while allowing for a reduced amount of sweep gas to be used during a coating process ([0064]).
The closest prior art is regarded to be Derrah (US 5,399,186), which discloses a method for continuously producing a polymer coated fertilizer (Abstract) in a fluidized bed apparatus 10 (Figs. 1, 2; col. 9, lines 56-59) that uses a pressurized stream or flow of a gas such as air (col. 10, lines 55-59) which is heated (col. 15, lines 37-39) to vaporize a solvent (col. 12, lines 54-55). 
Regading claim 1, Wehr (US 4,086,705) discloses the condensing of solvent vapors (col. 1, lines 9-12; col. 3, lines 37-38) by spraying water (col. 3, lines 58-66). However, no suggestion is given that Derrah to apply the teachings of Wehr by contacting a solvent-enriched aqueous composition with steam. Furthermore, Derrah does not contemplate a solvent-enriched aqueous composition that is contacted by steam.
Regarding claim 20, Derrah teaches the use of rotary drums for drying fertilizer particles (col. 20, lines 1-6), and Alexander et al. (US 5,305,533) teaches rotary drum dryers that use indirect heating of an oven surrounding a drum (col. 2, lines 26-34) (i.e., a heat source external to an internal container). However, the skilled practitioner would not have found it obvious to modify Derrah to provide such an internal container that is externally heated in the interior volume of the coating container of Derrah as the fluidized bed apparatus of Derrah would not have been easily modified to provide such a configuration (Fig. 2; col. 18, lines 44-51), and no suggestion is made for such a modification. Talbert (GB2028294A) discloses a method of making granular fertilizer (p. 1, line 36) wherein granules are coated (p. 2, line 5) and heated by an external heat source (p. 2, line 10). However, the heated granulator (p. 2, lines 19-20) is not constituted as an internal container, and again, Derrah does not appear to be obviously modifiable to obtain the claimed configuration.
The above-cited prior arts, whether alone or in combination, provide no teaching or suggestion which would have led the skilled practitioner to arrive at the claimed configuration.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gabriel Gitman whose telephone number is (571) 272-7934. The Examiner can normally be reached on Monday-Thursday: 7:00 AM to 5:30 PM (EST).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GABRIEL E GITMAN/Examiner, Art Unit 1772                                                                                                                                                                                                        
/JONATHAN MILLER/Primary Examiner, Art Unit 1772